Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-25 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to a method at an Access and mobility Management Function (AMF) for facilitating a Protocol Data Unit (PDU) session procedure for a User Equipment (UE) in a 5th Generation System (5GS) network, wherein the 5GS network is interworking with an Evolved Packet System (EPS) network, and a Packet Data Network Gateway Control plane Function + Session Management Function (PGW-C+SMF) supporting the interworking is selected for managing the PDU session. The method comprises determining whether the PDU session supports interworking with the EPS network, based on at least one of a capability of the UE and a subscription data of the UE; and sending an indication which indicates whether the PDU session supports interworking with the EPS network to the PGW-C+SMF.
Prior arts were found for the independent claims as follows:
Yang Xin et al. (US 2020/0187043 A1)
Hui Jin et al. (US 2020/0077315 A1)
 	Xin discloses a session management method, an interworking method between different systems, and a network apparatus.
 	Jin discloses method for moving between communications systems and an apparatus.
	Applicant uniquely claimed the below distinct features in independent claims 1, 13-14 and 23-25 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:
 	A method at an Access and mobility Management Function (AMF) for facilitating a Protocol Data Unit (PDU) session procedure for a User Equipment (UE) in a 5th Generation System (5GS) network, wherein the 5GS network is interworking with an Evolved Packet System (EPS) network, and a Packet Data Network Gateway Control plane Function + Session Management Function (PGW-C+SMF) supporting the interworking is selected for managing the PDU session, the method comprising: 
determining whether the PDU session supports interworking with the EPS network, based on at least one of a capability of the UE and a subscription data of the UE; and 
sending an indication which indicates whether the PDU session supports interworking with the EPS network to the PGW-C+SMF; 
wherein a value of the capability of the UE comprises S1 mode supported, or a value of the subscription data of the UE comprises core network type restriction to the EPS network, or both.
 	Claim 13:
 	An Access and mobility Management Function (AMF) for facilitating a Protocol Data Unit (PDU) session procedure for a User Equipment (UE) in a 5th Generation System (5GS) network, wherein the 5GS network is interworking with an Evolved Packet System (EPS) network, and a Packet Data Network Gateway Control plane Function + Session Management Function (PGW-C+SMF) supporting the interworking is selected for managing the PDU session, the AMF comprising: 
a processor; and 
a memory, having stored instructions that, when executed by the processor, cause the AMF to: 
determine whether the PDU session supports interworking with the EPS network, based on at least one of a capability of the UE and a subscription data of the UE; and 
send an indication which indicates whether the PDU session supports interworking with the EPS network to the PGW-C+SMF; 
wherein a value of the capability of the UE comprises S1 mode supported, or a value of the subscription data of the UE comprises core network type restriction to the EPS network, or both. 
Claim 14:
A method at a system for facilitating a PDU session procedure for a User Equipment (UE) in a 5th Generation System (5GS) network, wherein the 5GS network is interworking with an Evolved Packet System (EPS) network, the system comprises an Access and mobility Management Function (AMF) and a Packet Data Network Gateway Control plane Function + Session Management Function (PGW-C+SMF), and the PGW-C+SMF is supporting the interworking and is selected for managing the PDU session, the method comprising: 
the AMF determining whether the PDU session supports interworking with EPS network based on at least one of a capability of the UE and a subscription data of the UE;
 the AMF sending an indication which indicates whether the PDU session supports interworking with the EPS network to the PGW-C+SMF; 
the PGW-C+SMF receiving the indication from the AMF; and 
the PGW-C+SMF determining whether the PDU session supports interworking with the EPS network according to the indication; 
wherein a value of the capability of the UE comprises S1 mode supported, or a value of the subscription data of the UE comprises core network type restriction to the EPS network, or both. 
Claim 23: 
A system for facilitating a PDU session procedure for a User Equipment (UE) in a 5th Generation System (5GS) network, wherein the 5GS network is interworking with an Evolved Packet System (EPS) network, the system comprises an Access and mobility Management Function (AMF) and a Packet Data Network Gateway Control plane Function + Session Management Function (PGW-C+SMF), and the PGW-C+SMF is supporting the interworking and is selected for managing the PDU session, the system comprising: 
the AMF to determine whether the PDU session supports interworking with EPS network based on at least one of a capability of the UE and a subscription data of the UE; 
the AMF to send an indication which indicates whether the PDU session supports interworking with the EPS network to the PGW-C+SMF; 
the PGW-C+SMF to receive the indication from the AMF; and 
the PGW-C+SMF to determine whether the PDU session supports interworking with the EPS network according to the indication; 
wherein a value of the capability of the UE comprises S1 mode supported, or a value of the subscription data of the UE comprises core network type restriction to the EPS network, or both.
Claim 24:
 A non-transitory computer readable storage medium comprising instructions which, when executed by at least one processor of an Access and mobility Management Function (AMF) for facilitating a Protocol Data Unit (PDU) session procedure for a User Equipment (UE) in a 5th Generation System (5GS) network, wherein the 5GS network is interworking with an Evolved Packet System (EPS) network, and a Packet Data Network Gateway Control plane Function + Session Management Function (PGW-C+SMF) supporting the interworking is selected for managing the PDU session, are capable of causing the AMF to perform operations comprising: 
determining whether the PDU session supports interworking with the EPS network, based on at least one of a capability of the UE and a subscription data of the UE; and 
sending an indication which indicates whether the PDU session supports interworking with the EPS network to the PGW-C+SMF; 
wherein a value of the capability of the UE comprises Si mode supported, or a value of the subscription data of the UE comprises core network type restriction to the EPS network, or both.	
Claim 25:
 	A non-transitory computer readable storage medium comprising instructions which, when executed by at least one processor of a system for facilitating a PDU session procedure for a User Equipment (UE) in a 5th Generation System (5GS) network, wherein the 5GS network is interworking with an Evolved Packet System (EPS) network, the system comprises an Access and mobility Management Function (AMF) and a Packet Data Network Gateway Control plane Function + Session Management Function (PGW-C+SMF), and the PGW-C+SMF is supporting the interworking and is selected for managing the PDU session, are capable of causing the system to perform operations comprising: 
the AMF determining whether the PDU session supports interworking with EPS network based on at least one of a capability of the UE and a subscription data of the UE; 
the AMF sending an indication which indicates whether the PDU session supports interworking with the EPS network to the PGW-C+SMF; 
the PGW-C+SMF receiving the indication from the AMF; and 
the PGW-C+SMF determining whether the PDU session supports interworking with the EPS network according to the indication; 
wherein a value of the capability of the UE comprises Si mode supported, or a value of the subscription data of the UE comprises core network type restriction to the EPS network, or both.
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412